Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  10-JUL-2020
                                                  07:57 AM


               NO. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                          CAAP-XX-XXXXXXX
        PRUDENTIAL LOCATIONS, LLC, Plaintiff-Appellant, v.
 LORNA GAGNON, PRESTIGE REALTY GROUP LIMITED LIABILITY COMPANY,
  Defendants/Cross-Claim Defendants-Appellees, and RE/MAX LLC,
    LORRAINE CLAWSON, Defendants/Cross-Claimants/Third-Party
       Plaintiffs-Appellees, and KEVIN TENGAN, Third-Party
           Defendant-Appellee, and DOES 1-15, Defendants

                                     and

                          CAAP-XX-XXXXXXX
        PRUDENTIAL LOCATIONS, LLC, Plaintiff-Appellant, v.
 LORNA GAGNON, PRESTIGE REALTY GROUP LIMITED LIABILITY COMPANY,
  Defendants/Cross-Claim Defendants-Appellees, and RE/MAX LLC,
    LORRAINE CLAWSON, Defendants/Cross-Claimants/Third-Party
       Plaintiffs-Appellees, and KEVIN TENGAN, Third-Party
           Defendant-Appellee, and DOES 1-15, Defendants

         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (CIVIL NO. 13-1-2328)


            ORDER DISMISSING MOTION FOR RECONSIDERATION
            (By: Ginoza, Chief Judge, and Hiraoka, J.1)




      1
            Associate Judge Alexa D.M. Fujise, who was a member of the panel
for this appeal, has retired with her last day on the court being April 30,
2020.
          Upon review of the record, it appears that:
          1.      On June 26, 2020, we entered an order granting in
part and denying in part the motion for fees and costs filed by
Plaintiff-Appellant Prudential Locations, LLC (Locations), with-
out prejudice to Locations filing a motion for reconsideration of
certain issues;
          2.      On July 6, 2020, Locations filed a timely motion
for reconsideration of our June 26, 2020 order;
          3.      On July 8, 2020, Defendants-Appellees Lorna Gagnon
and Prestige Realty Group Limited Liability Company (collective-
ly, Gagnon) filed an application for writ of certiorari with the
Hawai#i Supreme Court;
          4.      "[J]urisdiction divests to the supreme court upon
an application for writ of certiorari[.]"     Christiansen v. First
Ins. Co. of Hawaii, Ltd., 88 Hawai#i 136, 140, 963 P.2d 345, 349
(1998); and
          5.      Consequently, we no longer have appellate juris-
diction over appellate court case numbers CAAP–16–0000890 and
CAAP–17–0000216 (consolidated), and we cannot rule on the merits
of Location's July 6, 2020 motion for reconsideration.
          Therefore, IT IS HEREBY ORDERED that Locations' July 6,
2020 motion for reconsideration is dismissed for lack of
appellate jurisdiction.
          DATED:    Honolulu, Hawai#i, July 10, 2020.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge




                                   2